UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

os ee 0 A FN SL Pm mS Sy Sh St et St A fl tt x
STEPHEN GASS, :
Plaintiff,
ORDER
Vv,
19 CV 8109 (VB)
VILLAGE OF HIGHLAND FALLS, JOSEPH
D’ONOFRIO, BRIAN ALYWARD, GARY
BOYCE, and JOHN JONES, :
Defendants. :
a ett ttt att Sn 208 Pk Sk tS hk | xX

The Court has been advised that the parties have settled this case. The parties jointly
request the Court to hold a hearing at which plaintiff may confirm before the Court that he both
understands and agrees to all terms and conditions of the settlement agreement. Accordingly, it
is HEREBY ORDERED:

1. The Court will hold an on-the-record post-mediation conference on November 27,
2019, at 9:15 a.m.

2. By November 22, 2019, plaintiffs counsel shall submit to Chambers a copy of
the settlement agreement for the Court’s review.

Dated: November 15, 2019
White Plains, NY

SO ORDERED

Wal

Vincent L. Briccetti
United States District Judge

 
